IN THE SUPREME COURT OF TI-[E STATE OF DELAWARE

MARY DoNALDsoN,‘ §
§ No. 391, 2014
Petitioner Below, §
Appellant, § Court Below: Fa.rnily Court
§ of the State of Delaware in and
v. § for New Castle County
§
ALEXANDER JONES, §
§ File No. CNl 3-04689
Respondent Below, § Pet. No. 3-273 82
Appellee. §

Submitted: August 4, 2014
Decided: August 27, 2014

Before HOLLAND. RIDGELY and VALIHURA, Justices.
0 R D E R

Thjs 27th day of August 2014, it appears to the Court that:

(1) On July 24, 2014, the Court received the appel1ant’s notice of
appeal from a Family Court order of June 2, 2014, Under title 10, section
1051 of the Delaware Code and Supreme Court Rule 6(a)(i), the notice of

appeal should have been filed on or before July 2, 2014.2

1 By Order dated July 24, 2014, the Court assigned pseud0nyms in this matter under Del.
Supr. Ct. R. 7(d).

2 See 10 Del. C. § 1051 (providing for the right of appeal to Supreme Court from a
Family Court civil judgment); Del. Supr. Ct. R. 6(a)(i) (providing that a civil appeal must
be filed within 30 days after entry upon the docket of the judgment on appeal).

(2) On July 24, 2014, the Clerk issued a notice under Supreme
Court Rule 29(b), directing the appellant to show cause why the appeal
should not be dismissed as untimely filed. In her response to the notice filed
on August 4, 2014, the appellant states that she "was unaware of any time
stipulations on an appeal of a final court order by Family Court," and that
she "was told by [the] Senior Court Clerk . . . that there was a $400 fee,"
which she states she did not have at the time and assumed she "had to pay up
front as papers were filed." The appellant asks the Court to not dismiss her
appeal and to waive the filing fee.

(3) Under Supreme Court Rule 20(a), a party filing a notice of
appeal must pay a nonreii.mdable $460 filing fee.s Under subsection (h) of
Rule 20 and Supreme Court Official Fonn Q, a party claiming to be indigent
may file a motion and swom affidavit seeking a waiver of the fee.4 The
granting of a motion allows the appellant to proceed without having to pay
the fee that normally must accompany a notice of appeals

(4) "It is fundamental that the appellate jurisdiction of this Court

rests wholly upon the perfecting of an appeal within the period of limitations

3 Del. supr. c¢. R. zo(a).
4 1a ar (h).
’ 1a accord cook v. s¢a¢e, 1982 WL 204133 (Dei. Mar. 29, 1982).

2

fixed by law."6 An appellant’s unfamiliarity with the Court’s rules does not
excuse a failure to comply strictly with the time period.7

(5) The jurisdictional defect created by the untimely filing of an
appeal cannot be excused unless the appellant can demonstrate that the delay
in filing the appeal is attributable to court-related personnel.$ ln this case,
the appellant does not contend, and the record does not reflect, that her
failure to file a timely notice of appeal in this case is attributable to court-
related personnel.

NOW, THEREFORE, IT IS ORDERED, under Supreme Court Rules
6 and 29(b), that the appeal is DISMISSED.

BY COURT:

agr/tidal

Justice

‘ Fzsher v. Biggs, 234 A.zd 117, 118 (1)¢1. 1971).

’ Murray v. sra¢e, 2009 WL 1302355 (1)¢1. May 12, 2009) wiring carr v. Sraze, 443 A.zd
778, 779 (Dei. 1939)).

° Bey v. srare, 402 A.zd 362, 363 (1)¢1. 1979).
3